W. MAY WALKER, Circuit Judge.
This cause came on to be heard after due notice on the motions of the various defendants attacking the sufficiency of the bill herein, and the court having heard the arguments of counsel and being fully advised, it is ordered, adjudged and decreed that said motions be granted and this cause be and the same is hereby dismissed.
In support of this order of dismissal the court specifically finds as follows—
1. That the Florida Railroad & Public Utilities Commission is charged with the power and duty under the law to first act in the premises — and has not done so.
*1612. That there does not appear to be any present bona fide dispute between the parties and that there is no justiciable issue involved.
3. That the bill, in effect, seeks an advisory opinion from the circuit court and this the court is not authorized to render under the constitution of the state.
4. That any declaration or decree which might be rendered by the court herein would not be binding or conclusive in respect to the issues which may later arise between the parties.
5. That in addition to all of the above, the court in the exercise of its discretion denies the right of the commission to obtain the relief sought.